Exhibit 10(m)11
 
ALLETE 2008 Form 10-K
 


ANNEX B
TO
ALLETE
EXECUTIVE LONG TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE GRANT
Effective 2009
[Eligible Executive Employees]


Financial Measure:
Total Shareholder Return (TSR) computed over the three-year period.


Performance Share Award:
If ALLETE’s TSR ranking is 4th or higher among a peer group of 27 companies
(superior performance), 200% of the Performance Share Grant will be earned.  If
ALLETE’s TSR performance ranks 14th among the peer group (target performance),
100% of the Grant will be earned.  If ALLETE’s TSR performance ranks 19th
(threshold performance), 50% of the Grant will be earned.  If TSR performance is
below threshold, no Performance Shares will be earned.  Straight-line
interpolation will be used to determine earned awards based on the TSR ranking
between threshold, target and superior.
 
TSR Rank
Perf. Level
Payout %
1
 
200%
2
 
200%
3
 
200%
4
Superior
200%
5
 
190%
6
 
180%
7
 
170%
8
 
160%
9
 
150%
10
 
140%
11
 
130%
12
 
120%
13
 
110%
14
Target
100%
15
 
90%
16
 
80%
17
 
70%
18
 
60%
19
Threshold
50%
20
 
0%
21
 
0%
22
 
0%
23
 
0%
24
 
0%
25
 
0%
26
 
0%
27
 
0%
28
 
0%

